Citation Nr: 0822985	
Decision Date: 07/11/08    Archive Date: 07/23/08

DOCKET NO.  06-32 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for a right hip 
disorder.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran had active service from September 1963 to 
September 1966.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska, which denied the above claims.


FINDINGS OF FACT

1.  A right knee disorder has not been shown to have been 
incurred in or aggravated by service.

2.  A right hip disorder has not been shown to have been 
incurred in or aggravated by service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a 
right knee disorder have not been met.  38 U.S.C.A. §§ 1110, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.303 (2007).

2.  The criteria for entitlement to service connection for a 
right hip disorder have not been met.  38 U.S.C.A. §§ 1110, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.303 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2007), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2007), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that the claimant is to provide; 
and (3) that VA will attempt to obtain.  See Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

By letters dated in January 2006, March 2006, April 2006, 
August 2006, and November 2006, the veteran was notified of 
the evidence not of record that was necessary to substantiate 
his claim.  He was told what information that he needed to 
provide, and what information and evidence that VA would 
attempt to obtain.  Under these circumstances, the Board 
finds that the notification requirements of the VCAA have 
been satisfied.

With respect to the Dingess requirements, the claimant was 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date by the 
letters dated in March 2006 and April 2006.  Adequate notice 
has been provided to the veteran prior to the transfer and 
certification of his case to the Board and complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
In the present appeal, because the service connection claims 
are being denied, and no effective date or rating percentage 
will be assigned, the Board finds that there can be no 
possibility of any prejudice to the appellant under the 
holding in Dingess, supra.  

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim. The veteran's relevant service, VA, and 
private medical treatment records have been obtained.  He has 
been provided a VA medical examination.  There is no 
indication of any additional, relevant records that the RO 
failed to obtain.

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA.

Service Connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2007).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

Service connection for arthritis may also be established 
based on a legal "presumption" by showing that it manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 U.S.C.A. § 1112 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

Right knee and hip disorders

The veteran asserts that he has current right knee and hip 
disorders that were the result of an injury sustained during 
his period of active service.  In his Appeal To Board Of 
Veterans Appeals (VA Form 9) received by the RO in October 
2006, the veteran asserted that he was injured while playing 
"world ball" during physical training in 1964.  He 
described that while playing the indicated game, he was 
knocked to the ground and was run over by a large ball and 
several players, injuring his right knee and hip.

Service medical records dated in July 1964 show that the 
veteran reported pain in his right knee and hip after being 
knocked down while playing medicine ball.  An associated 
clinical record showed a diagnosis of contusion of the right 
leg.  There is no further indication of treatment for the 
right knee or hip during service or at the time of separation 
from active duty.

The veteran's separation report of medical examination dated 
in August 1966 shows that upon clinical evaluation, his lower 
extremities were normal.  In the associated report of medical 
history, the veteran indicated that he had never had 
arthritis, rheumatism, lameness, or bone, joint or other 
deformity.  He denied that he had a "trick" or locked knee.
 
Subsequent to service, periodic reports of medical 
examination for the Army National Guard dated in August 1973, 
June 1977, February 1981, February 1985, and March 1989, all 
show that upon clinical evaluation, his lower extremities 
were normal.  In reports of medical history dated in August 
1973 and March 1989, the veteran indicated that he had never 
had arthritis or rheumatism; lameness; "trick" or locked 
knee; or bone, joint or other deformity.

VA outpatient treatment records dated from August 2003 to 
November 2006 show intermittent treatment for symptoms 
associated with a right knee and hip disorder.  

A VA examination report dated in February 2006 shows that the 
examiner reviewed the veteran's entire claims file in 
conjunction with conducting the examination of the veteran.  
The veteran provided a history of an in-service injury as set 
forth above.  Physical examination revealed a diagnosis of 
episodes of right knee strain of musculoligamentous origin, 
with X-ray evidence of degenerative joint disease of the 
knees, right more than left; and episodes of right active 
greater trochanteric bursitis, with normal radiographs.

Following examination of the veteran and review of the 
record, the examiner indicated that he could not resolve the 
issue of whether the veteran had a right knee or hip disorder 
that that was etiologically related to his active service 
without resorting to mere speculation.  The examiner 
explained that there were clearly service medical record 
entries indicating that he had an injury while he was on 
active duty, though, they seemed relatively minor at the 
time.  The veteran has asserted a continued progression of 
his symptoms over the years.  The initial injury was 42 years 
earlier.  While he denied any subsequent injuries to his 
right hip or knee, the pain described radiated from his low 
back to his right hip area was very stereo-typical of a 
chronic low back disorder (which was confirmed by X-rays), 
but not a knee or hip disorder.  Therefore, the examiner was 
not able to provide a nexus opinion without resorting to mere 
speculation.

Having carefully considered the veteran's claim in light of 
the record and the applicable law, the Board finds that the 
weight of the evidence is against the claims as there is no 
competent medical evidence of a nexus between the veteran's 
currently reported right knee and hip disorders and his 
period of active service.  While there is evidence of a right 
knee and hip injury in July 1964 at which time a diagnosis of 
a contusion of the right leg was provided, there is no 
further indication of treatment for the right knee or hip 
during service or at the time of separation from active duty.  
The veteran's separation physical examination report is 
highly probative as to the veteran's condition at the time of 
his release from active duty, as it was generated with the 
specific purpose of ascertaining the veteran's then-physical 
condition, as opposed to his current assertion which is 
proffered in an attempt to secure VA compensation benefits.  
Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  The August 1966 
separation examination report is entirely negative for any 
symptoms associated with the lower extremities and weighs 
heavily against the claim.  The weight of the service medical 
records, including the August 1966 separation examination, is 
greater than subsequent VA outpatient treatment records based 
on a history as provided by the veteran.

Although the veteran has asserted that he has a current right 
knee and hip disorder as a result of an injury sustained 
during his period of active service, there is no evidence of 
post-service treatment until the VA outpatient treatment 
records dated from August 2003, which is more than 37 years 
following separation from service.  Evidence of a prolonged 
period without medical complaint and the amount of time that 
elapsed since military service, can be considered as evidence 
against a claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).

The Board finds probative the February 2006 opinion of the VA 
examiner that stated that the veteran's current right knee 
and hip disorders could not be etiologically related to his 
active service without resorting to mere speculation.  This 
opinion is considered probative as it was definitive, based 
upon a complete review of the veteran's entire claims file, 
and supported by detailed rationale.  Accordingly, the 
opinion is found to carry significant weight.  Among the 
factors for assessing the probative value of a medical 
opinion are the physician's access to the claims file and the 
thoroughness and detail of the opinion.  See Prejean v. West, 
13 Vet. App. 444, 448-9 (2000).  The veteran has not provided 
any competent medical evidence to rebut the opinion against 
the claim or otherwise diminish its probative weight.  See 
Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).

The Board has considered the veteran's statements in support 
of his claim that he has a current low back and hip disorder 
as a result of service.  While he is certainly competent to 
describe the extent of his current symptomatology, there is 
no evidence that he possesses the requisite medical training 
or expertise necessary to render him competent to offer 
evidence on matters such as medical diagnosis or medical 
causation.  Cromley v. Brown, 7 Vet. App. 376, 379 (1995);  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

There is only the veteran's claim that he currently has a 
current low back and hip disorder that is the result of his 
period of active service.  There is no competent evidence of 
record that the veteran's asserted a current low back and hip 
disorder is etiologically related to service.  Given the 
absence of competent evidence in support of the veteran's 
claim, for the Board to conclude that the veteran has a 
current low back and hip disorder that was incurred as a 
result of his period of active service would be speculation, 
and the law provides that service connection may not be based 
on a resort to speculation or remote possibility.  38 C.F.R. 
§ 3.102 (2007); Obert v. Brown, 5 Vet. App. 30, 33 (1993).

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a current low back and hip disorder.  Although 
the veteran is entitled to the benefit of the doubt where the 
evidence is in approximate balance, the benefit of the doubt 
doctrine is inapplicable where, as here, the preponderance of 
the evidence is against the claim.  See Gilbert, 1 Vet. App. 
at 53.


ORDER

Service connection for a right knee disorder is denied.

Service connection for a right hip disorder is denied.




____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


